1
2
3
4
5
6
7                       IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
10
11 Jason Fenty, et al.,                             CASE NO:
                                                    CV−20−01192−PHX−SPL (JZB)
12                 Plaintiffs,
13         v.
                                                    NOTICE OF ASSIGNMENT
14 Paul Penzone, et al.,
15                 Defendants.
16
17
18
19          On June 16, 2020, Plaintiff filed a Complaint which has been assigned
20 the case number listed above. This case has been assigned to District Court
21 Judge Steven P Logan and has been referred to Magistrate Judge
22 John Z Boyle (PS) and the Court's Legal Staff. When any action is
23 taken in this case, you will be notified by Court order.
24          DATED this 16th day of June, 2020.
25                                         s/Debra D. Lucas
26                                         Debra D. Lucas
                                           Acting District Court Executive & Clerk of Court
27
28 cc: Plaintiff
1
2
3
4
5
6
7
8                                            WARNING!
9    Failure to comply with the following rules will result in your document being STRICKEN
10 and/or your case being DISMISSED:
11 (1) You must file a Notice of Change of Address if your address changes.
12 (2) You must correctly label any further documents with the above assigned
13       caption and case numbers. LRCiv 7.1(a).
14 (3) You must sign your name and date every document you file. FED. R. CIV. P. 11.
15 (4) If applicable, you must provide an original and one copy of any document to
16       be filed. If you request a conformed copy, you must provide an original
17       and two (2) copies. LRCiv 5.4. This does not apply to prisoner e−filers.
18 (5) If applicable, you must mail copies of every document you file to all respondents.
19       or their attorneys, FED. R. CIV. P. 5(a), and every document you file
20       must include a certificate stating the date a copy of the document was mailed
21       to respondents or their attorneys. This does not apply to prisoner e−filers.
22 (6) The documents you file must not include personal identifiers. FED. R. CIV. P. 5.2.
23
24
25
26
27
28
